UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6320


DAMON ELLIOTT,

                    Plaintiff - Appellant,

             v.

BELTSVILLE AGRICULTURE RESEARCH CENTER; UNITED STATES
DEPARTMENT OF AGRICULTURE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:18-cv-03027-PJM)


Submitted: July 16, 2020                                          Decided: July 24, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon Elliott appeals the district court’s memorandum opinion and order

dismissing his complaint without prejudice. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Elliott v. Beltsville Agric. Research Ctr., No. 8:18-cv-03027-PJM (D. Md. Feb. 20, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2